DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burak (Patent 9525397) teaches a guard ring on a piezoelectric resonator.  Nikkel et al (Pub 2014/0111288) teaches a guard ring surrounding an upper electrode.  Tajic et al (Pub 2017/0264267) teaches forming a guard ring on top the surface of the top electrode.
Allowable Subject Matter
Claims 1-20 are allowed.
None of the cited prior art teaches or suggest that the guard ring is attached to the second electrode spaced apart from the perimeter edge of the second electrode, as is recited in claims 1-17, and adjusting and selecting a guard ring size to the reach the edge of the perimeter as is recited in claims 18-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849